Citation Nr: 1033291	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back disability, 
and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a neck disability, and 
if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a right eye disability, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from July 8, 1999 to November 15, 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In June 2010, the Veteran testified before the 
undersigned via video conference from the RO.

The issues of service connection for low back, neck, and right 
eye disabilities on the merits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2005, the Board denied service connection for low 
back, neck, and right eye corneal abrasion disabilities.

2.  Evidence submitted since the Board's August 2005 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claims, and therefore raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2005 Board decision, in which the Board denied 
service connection for low back, neck, and right eye corneal 
abrasion disabilities, is final.  38 U.S.C.A. § 7104(b) (West 
2002 & Supp. 2009).

2.  New and material evidence has been received since the Board's 
August 2005 decision; thus, the claims of service connection for 
back, neck, and right eye disabilities are reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

With regard to the issues of whether new and material evidence 
has been received to reopen the claims of service connection for 
low back, neck, and right eye disabilities, the Veteran's claims 
are being granted to the extent that they are reopened.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

In August 2005, the Board denied service connection for low back, 
neck, and right eye corneal abrasion disabilities.  The August 
2005 Board decision is final.  38 U.S.C.A. § 7104(b).  

The Board determined that although the Veteran was treated for 
low back pain during service, diagnosed as mechanical low back 
pain, current physical examination did not reveal a low back 
disorder related to service and that the Veteran's statements 
that her current low back pain was related to service were not 
competent.  

With regard to service connection for a neck disability, the 
Board determined that although the Veteran was treated for neck 
pain following an injury during service, diagnosed as neck strain 
and muscle pain, current physical examination did not reveal a 
neck disorder related to service and the Veteran's statements 
that her current neck pain was related to service were not 
competent.  

With regard to a right eye disability, the Board determined that 
although the Veteran was treated for a right eye injury during 
service, diagnosed as corneal abrasion, current eye examination 
was within normal limits and the Veteran's statements that she 
had current eye disability which was related to service were not 
competent.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the 
claims file.  The additional evidence of record consists of 
copies of photographs of the Veteran in a cervical collar, a 
letter from the Veteran's mother, and statements of the Veteran, 
both written and in oral testimony.

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. 
App. 216 (1994) ("Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that evidence may be considered 
new and material if it contributes to a more complete picture of 
the circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the Board 
to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

The Veteran's mother indicated that she had been told by the 
Veteran of her back, neck, and right eye injuries that occurred 
during service, while she was still in service.  With regard to 
the neck injury, the Veteran's mother specifically stated that 
she traveled to her daughter's duty station, took the Veteran to 
the base hospital for a CT scan, and was told of abnormality in 
the neck area that purportedly she would "grow out of," but she 
still had problems.  

The Board observes that the Veteran's mother is competent to 
report events she observed with her own senses, such as the 
Veteran having an injured/painful neck.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Charles v. 
Principi, 16 Vet. App. 370, 274 (2002) (finding lay persons 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  

With regard to the Veteran, she has stated that she injured her 
back, neck, and right eye during service.  Her report of the 
injuries is consistent with the inservice records.  She indicated 
that she has continued to have both back and neck pain and also 
experiences blurred vision.  

The Court has specifically indicated that lay evidence may 
establish the existence of a current disorder capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  

The Federal Circuit has also determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

In this case, the Veteran has provided lay evidence regarding 
symptoms of current low back and neck pain as well as right eye 
problems.  This lay evidence is competent.  The Board finds that 
these statements, as well as those of the Veteran and her mother 
which suggest a continuity of back, neck, and right eye 
symptomatology since service, are both new and material as they 
relate to unestablished facts necessary to substantiate the 
claims, and raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.303.  

Therefore, presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, the 
Board concludes that the Veteran has raised a reasonable 
possibility of substantiating her claims and the additional 
evidence constitutes new and material evidence sufficient to 
reopen the claims.

New and material evidence has been received since the Board's 
August 2005 decision; thus, the claims are reopened.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a 
low back disability is granted.  

The application to reopen the claim of service connection for a 
neck disability is granted.  

The application to reopen the claim of service connection for a 
right eye disability is granted.  




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that she is afforded every possible 
consideration.

The claims of service connection for have been reopened based on 
the statements of the Veteran and her mother.  However, the 
matter of whether there are current underlying back, neck, and 
right eye disabilities involves a complex medical assessment 
performed by a professional.   See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  As such, the Veteran should be afforded VA 
examinations to make these assessments.  

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
orthopedic examination.  The examiner 
should review the claims folder in 
conjunction with the examination.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  

The examiner should provide a diagnosis for 
all current low back and neck disorders 
found to be present.

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current low back and/or neck 
disability had its clinical onset during 
service or is related to any in-service 
disease, event, or injury.  In providing 
this opinion, the examiner should 
acknowledge the complaints and findings 
pertaining to the Veteran's back and neck 
during her military service (i.e., 
mechanical back pain, acute neck strain 
with radicular symptoms) as well as her 
complaints of a continuity of symptoms 
since service.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  Schedule the Veteran for a VA eye 
examination.  The examiner should review 
the claims folder in conjunction with the 
examination.  Any indicated tests should be 
accomplished.  

The examiner should provide a diagnosis for 
all current right eye disorders found to be 
present.

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current right eye disability 
had its clinical onset during service or is 
related to any in-service disease, event, 
or injury, including the in-service right 
eye corneal abrasion.  In providing this 
opinion, the examiner should acknowledge 
the Veteran's complaints of a continuity of 
symptoms since service.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Review the medical opinions obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the 
examiner(s) for completion of the inquiry.

4.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


